Case 1:19-mj-05169-JGD Document 1 Filed 06/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

JASON MONAST,

)
)
V. ) No. 19-MJ-5169-JGD
)
)
Defendant )

AFFIDAVIT OF OUTSTANDING ARREST WARRANT
PURSUANT TO FED. R. CRIM. P. 5(c)(3)

I, Lisa Crandall, Special Agent, Federal Bureau of Investigation, do hereby make oath |
before the Honorable Judith G. Dein, United States Magistrate Judge for the District of
Massachusetts, that upon knowledge coming to me in connection with my official duties and as
part of the official records of my office, I am advised that there is presently outstanding a warrant
of arrest for one JASON MONAST issued by the United States District Court for the Middle
District of Pennsylvania on or about June 6, 2019, for production and attempted production of
child pornography, in violation of Title 18, United States Code, Section 2251 (a) and (e), and
enticement of a minor, in violation of Title 18, United States Code, Section 2422(b). I do hereby
make oath that this warrant of arrest is outstanding in said District on the basis of the information
set out above. A copy of said warrant is attached.

LMA j/

Lisa Crandall V//
Special Agent
Federal Bureau of Investigations

Subscribed and sworn to before me this 6" day of June, 2019.

(ututy Qt) been

fre Honorabl¢d Judith G. Dein
nited States ‘Magistrate Judge
 

Case 1:19-mj-05169-JGD Document1 Filed 06/06/19 Page 2 of 2

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Pennsylvania

United States of America

 

v. )
t —
Case No. S17 M49 >
JASON MONAST )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Jason Monast ’
who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment O Information © Superseding Information mi Complaint
4 Probation Violation Petition © Supervised Release Violation Petition O Violation Notice (4 Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 2251(a) and (e) Production and Attempted Production of Child Pornography
18 U.S.C. § 2422(b) Enticement of a Minor

Date: Ftins.G BOG ‘ JL ~
Issuing officer 'sfsignature

City and state: _ Wilkes-Barre, Pennsylvania Joseph F. Saporito, Jr., U.S. Magistrate Judge
Printed name and title

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 

 
